EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/25/20101 Sale 10/26/20102 Sale 10/27/20103 Sale 10/28/20104 Sale 10/29/20105 Sale 11/01/20106 Sale 11/02/20107 Sale 11/04/20108 Sale 11/05/2011 Sale 11/08/20109 Sale 11/09/201010 Sale 11/10/201011 Sale 11/11/201012 Sale 1 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 2 This transaction was executed in multiple trades at prices ranging from $6.10 - 6.27. 3 This transaction was executed in multiple trades at prices ranging from $6.18 - 6.23. 4 This transaction was executed in multiple trades at prices ranging from $6.15 - 6.17. 5 This transaction was executed in multiple trades at prices ranging from $6.00 - 6.02. 6 This transaction was executed in multiple trades at prices ranging from $5.96 - 6.02. 7 This transaction was executed in multiple trades at prices ranging from $5.98 - 6.04. 8 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 9 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 10 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 11 This transaction was executed in multiple trades at prices ranging from $5.95 - 5.96. 12 This transaction was executed in multiple trades at prices ranging from $5.90 - 5.96. Date Type Price Shares 11/12/201013 Sale 11/15/201014 Sale 11/16/201015 Sale 11/17/201016 Sale 11/18/201017 Sale 11/19/201018 Sale 11/22/201019 Sale 11/23/201020 Sale 11/24/201021 Sale 11/26/201022 Sale 11/29/201023 Sale 11/30/201024 Sale 12/01/201025 Sale 12/02/201026 Sale 13 This transaction was executed in multiple trades at prices ranging from $5.90 - 6.00. 14 This transaction was executed in multiple trades at prices ranging from $5.86 - 5.89. 15 This transaction was executed in multiple trades at prices ranging from $5.75 - 5.88. 16 This transaction was executed in multiple trades at prices ranging from $5.77 - 5.82. 17 This transaction was executed in multiple trades at prices ranging from $5.75 - 5.88. 18 This transaction was executed in multiple trades at prices ranging from $5.81 - 5.91. 19 This transaction was executed in multiple trades at prices ranging from $5.81 - 5.84. 20 This transaction was executed in multiple trades at prices ranging from $5.82 - 5.86. 21 This transaction was executed in multiple trades at prices ranging from $5.89 - 5.94. 22 This transaction was executed in multiple trades at prices ranging from $5.89 - 5.90. 23 This transaction was executed in multiple trades at prices ranging from $5.86 - 5.91. 24 This transaction was executed in multiple trades at prices ranging from $5.83 - 5.89. 25 This transaction was executed in multiple trades at prices ranging from $5.89 - 5.93. 26 This transaction was executed in multiple trades at prices ranging from $5.90 - 5.93.
